                    Case 20-10475-BLS                 Doc 156         Filed 03/18/20           Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           ) Case No. 20-10475 (BLS)
                                                                )
                                                                ) (Jointly Administered)
                                                                )

        SECOND AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
        HEARING ON MARCH 19, 2020 AT 11:00 A.M. (PREVAILING EASTERN TIME)

     THIS HEARING HAS BEEN CANCELLED AT THE DIRECTION OF THE COURT

UNCONTESTED MATTERS

1.           Motion of Debtors for an Omnibus Order (I) Authorizing and Approving (A) Rejection of
             Certain Unexpired Leases Upon the Surrender Date and (B) Procedures for the Sale or
             Abandonment of De Minimis Assets Free and Clear of All Liens, Claims, Interests and
             Encumbrances; and (II) Granting Related Relief [Docket No. 16; Filed 3/3/2020]

                     Related Documents:

                               A.        Notice of Motion of Debtors for an Omnibus Order (I) Authorizing
                                         and Approving (A) Rejection of Certain Unexpired Leases Upon the
                                         Surrender Date and (B) Procedures for the Sale or Abandonment of
                                         De Minimis Assets Free and Clear of All Liens, Claims, Interests
                                         and Encumbrances; and (II) Granting Related Relief [Docket No.
                                         87; Filed 3/5/2020]

                               B.        Certification of Counsel [Docket No. 151; Filed 3/17/2020]


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc.
      (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.



PHIL1 8759147v.1
               Case 20-10475-BLS          Doc 156    Filed 03/18/20    Page 2 of 2




                   Response Deadline:   March 11, 2020 at 4:00 p.m. extended until March 13, 2020
                                        at 4:00 p.m. for certain landlords and the U.S. Trustee.

                   Responses Received: None

                   Status:      An Order has been entered on this matter at Docket No. 152.

 Dated: March 18, 2020                     /s/ Domenic E. Pacitti
 Wilmington, Delaware                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                           Domenic E. Pacitti (DE Bar No. 3989)
                                           Michael W. Yurkewicz (DE Bar No. 4165)
                                           919 N. Market Street, Suite 1000
                                           Wilmington, DE 19801
                                           Telephone: (302) 426-1189
                                           Facsimile: (302) 426-9193
                                           -and-
                                           KLEHR HARRISON HARVEY BRANZBURG LLP
                                           Morton R. Branzburg
                                           1835 Market Street, 14th Floor
                                           Philadelphia, PA 19103
                                           Telephone: (215) 569-2700
                                           Facsimile: (215) 568-6603
                                           -and-
                                           KATTEN MUCHIN ROSENMAN LLP
                                           Steven J. Reisman (admitted pro hac vice)
                                           Bryan M. Kotliar (admitted pro hac vice)
                                           575 Madison Avenue
                                           New York, NY 10022
                                           Telephone: (212) 940-8800
                                           Facsimile: (212) 940-8876
                                           -and-
                                           KATTEN MUCHIN ROSENMAN LLP
                                           Peter A. Siddiqui (admitted pro hac vice)
                                           525 W. Monroe Street
                                           Chicago, IL 60661
                                           Telephone: (312) 902-5200
                                           Facsimile: (312) 902-1061

                                           Proposed Attorneys for the Debtors
                                           and Debtors in Possession




PHIL1 8759147v.1
